Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered September 26, 1985, convicting him of burglary in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. *405Upon the exercise of our factual review power, we are moreover satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Further, the sentence imposed by the court was appropriate. Bracken, J. P., Kooper, Harwood and Balletta, JJ., concur.